ORDER
AMDAHL, Chief Justice.
The Director of Lawyers Professional Responsibility filed with this court a petition seeking discipline of the respondent Richard K. Batdorf. In answering the petition, respondent, represented by counsel, admitted the factual allegations contained in the petition but attempted to qualify his admission by alleging mitigating facts. The Director and the respondent have now entered into a stipulation wherein the respondent, after waiving all rights to hearings provided by the Rules on Lawyers Professional Responsibility, unconditionally admits the allegations of the petition and withdraws that part of his answer. All allegations of the petition, now unconditionally admitted, are that in 1983 respondent drafted wills for Reuben R. and Nora 0. Palm. Later, the Palms entered into a trust agreement drafted by respondent naming him as trustee. In the ensuing two or three years, the respondent misappropriated to his own benefit approximately $300,000 of the Palm trust funds. Additionally, in order to conceal these defalcations, the respondent submitted a falsified accounting to the Palms.
Based upon the petition, the files and records herein, respondent’s admissions in and the stipulation
IT IS HEREBY ORDERED:
1. The respondent Richard K. Batdorf is hereby disbarred from the practice of law.
2. The respondent forthwith shall pay to the Director of Lawyers Professional Responsibility the sum of $750 in costs pursuant to Rule 24(a) RLPR.